PCIJ_A_09_ChorzowFactory_DEU_POL_1927-07-26_JUD_01_PO_00_FR.txt. 1927.
26 juillet,
ier E. c. XL.
ile XIE: 3.

| COUR PERMANENTE DE JUSTICE INTERNATIONALE

DOUZIEME SESSION (ORDINAIRE)

Présents:

MM. Huser, Président,
LoDER, ancien Président,

Lord FINLAY,

MM. Nyxozm,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
Opa,
ANZILOTTI,
PEssôA,

M. YOVANOVITCH, Juge suppléant,

MM. RABEL,
EHRLICH,

Juges,

Juges nationaux.

ARRÊT N°8
AFFAIRE RELATIVE A L’USINE
DE CHORZOW

(DEMANDE EN INDEMNITÉ)
(COMPETENCE)

Entre le Gouvernement d’Allemagne, représenté par M. le D’ Eric
Kaufmann, professeur à Bonn,

Demandeur,

et le Gouvernement de Pologne, représenté par M. le D° Thadée
Sobolewski, agent du Gouvernement polonais auprès du Tribunal

arbitral mixte polono-allemand,
Défendeur,
5 ARRÊT N° 8.:— USINE DE CHORZOW (COMPETENCE)
La Cour,

composée ainsi qu’il est dit ci-dessus,

aprés avoir entendu les Parties en leurs observations et conclu-
sions,

a rendu l’arrêt suivant :

Par Requéte introductive d’instance, déposée au Greffe de la
Cour le 8 février 1927, en conformité de l’article 40 du Statut et de
l'article 35 du Règlement, le Gouvernement du Reich a introduit
devant la Cour permanente de Justice internationale une instance
relative à la réparation qui serait due par le Gouvernement polonais.
aux Sociétés anonymes Oberschlesische Stickstoffwerke A.-G.
(ci-après dénommée la Oberschlesische) et Bayerische Stickstoff-
werke A.-G. (ci-après dénommée la Bayerische) à la suite de l’at-
titude adoptée par ce Gouvernement, lors de la prise de possession
par lui de l’usine d'azote sise à Chorzôw, vis-à-vis de ces Sociétés,
attitude que la Cour avait déclarée, dans son Arrêt n° 7 du
25 Mai 1926, comme n'étant pas conforme aux dispositions des
articles 6 et suivants de la Convention relative à la Haute-Silésie,
conclue à Genève le 15 mai 1922 entre l’Allemagne et la Pologne
(désignée ci-après sous le nom de Convention de Genève).

La Requête conclut à ce qu’il plaise à la Cour de dire et juger :’

1) que, en raison de son attitude vis-à-vis des Sociétés anonymes
Oberschlesische Stickstoffwerke et Bayerische Stickstoffwerke,
constatée par la Cour comme n'étant pas conforme aux dis-
positions des articles 6 et suivants de la Convention de Genève,
le Gouvernement polonais est tenu à la réparation du préjudice
subi de ce chef par lesdites Sociétés à partir du 3 juillet 1922
jusqu'à la date de l’arrêt demandé ;

2) que le montant des indemnités à payer par le Gouvernement
polonais est de 59.400.000 Reichsmarks pour le dommage
causé à la Oberschlesische Stickstoffwerke Aktiengesellschaft et
de 16.775.200 Reichsmarks pour le dommage causé à la
Bayerische Stickstoffwerke Aktiengesellschaft ; .

3) en ce qui concerne le mode de paiement :

a) que le Gouvernement polonais devra payer, pendant le délai
d’un mois à dater de l’arrêt, les indemnités dues à la Ober-
schlesische Stickstoffwerke Aktiengeselischaft pour la reprise
6 ARRÊT N° 8, — USINE DE CHORZOW (COMPÉTENCE)

de son capital d'exploitation (matières premières; produits
finis et demi-finis, matériel emmagasiné, etc.) et les indemnités
dues à la Bayerische Stickstoffwerke Aktiengesellschaft pour
la période d'exploitation du 3 juillet 1922 jusqu’à l’arrêt ;

b) que le Gouvernement polonais devra payer les sommes res-
tantes, au plus tard, le 15 avril 1928 ;

c) que, à partir de l'arrêt, des intérêts à raison de 6% l’an seront
payés par le Gouvernement polonais ;

d) que les: paiements visés sous a) — c) seront effectués sans
aucune déduction au compte des deux Sociétés près la Deut-
sche Bank à Berlin ;

e) que, jusqu’au 30 juin 1931, aucune exportation de chaux
azotée et de nitrate d’ammoniaque n’aura lieu en Allemagne,
dans les Etats-Unis d'Amérique, en France et en Italie.

Dans le Mémoire qu'il a présenté a la Cour, le 2 mars 1927,
conformément à l’article 35 du Règlement, le demandeur a modifié
ses conclusions comme suit :

1) que, en raison de son attitude vis-à-vis des Sociétés anonymes
Oberschlesische Stickstoffwerke et Bayerische Stickstoffwerke,
constatée par la Cour comme n'étant pas conforme aux dis-
positions des articles 6 et suivants de la Convention de Genève,
le Gouvernement polonais est tenu à la réparation du préjudice
subi de ce chef par lesdites Sociétés à partir du 3 juillet 1922
jusqu’à la date de l’arrêt demandé ;

2) que le montant des indemnités à payer par le Gouvernement
polonais est de 75.920.000 Reichsmarks, plus la valeur actuelle
du capital d’exploitation (matières premières, produits finis
“et demi-finis, matières emmagasinées, etc.), saisi le 3 juillet
1922, pour le dommage causé à la Oberschlesische Stickstoff-
werke Aktiengesellschaft, et de 20.179.000 Reichsmarks pour
le dommage causé à la Bayerische Stickstoffwerke Aktien-
gésellschaît ;

3) que, jusqu’au 30 juin 1931, _aucune ‘exportation de chaux
azotée et de nitrate d’ammoniaque n’aura lieu en Allemagne,
dans les États-Unis d'Amérique, en France et en Italie;

4) en ce qui concerne le mode de paiement :

a) que le Gouvernement polonais devra payer, pendant le délai
d'un mois à dater de l’arrêt, les indemnités dues à la Ober-
….schlesische Stickstoffwerke Aktiengesellschaft pour la reprise
7 .. ARRÊT N° 8. — USINE DE CHORZOW. (COMPETENCE). .

de. son capital d'exploitation et les indemnités dues à la
Bayerische Stickstoffwerke Aktiengesellschaft pour la période
a Pexploitation du 3 juillet 1922 jusqu’à l'arrêt ;

- b) que le Gouvernement polonais devra payer. les Sommes res-
tantes, au plus tard, le 15 avril 1028 ;
subsidiairemént, que, pour autant que le paiement serait
effectué par tranches, le Gouvernement polonais délivre
pendant le délai d’un mois à dater de l'arrêt, des lettres de
change aux montants des tranches, y compris les intérêts à
payer aux dates d'échéance respectives à la Oberschlesische
Stickstoffwerke Aktiengesellschaft et à la Bayerische Stick-
stoffwerke Aktiengesellschaft ;

€) que, à partir de:l’arrêt, des intérêts à raison de 6 % Bs an seront
payés par le Gouvernement polonais ;

d) que le Gouvernement polonais n’est pas autorisé à compenser
contre la créance susdite du Gouvernement allemand d’être
indemnisé sa créance résultant des assurances sociales en
Haute-Silésie ; qu'il ne peut se prévaloir d’aucune autre
compensation contre ladite créance d’indemnité; et que
les paiements visés sous a) — c) seront effectués sans aucune
déduction au compte des deux Sociétés près la. Deutsche
Bank à Berlin. |:

La Requête introductive d'instance ayant été, aux termes de
l’article 40 du Statut, communiquée au Gouvernement polonais à
la date du 8 février 1927, ce Gouvernement déposa au Greffe de la
- Cour, le 14 avril 1927, conformément aux articles 34 et 38 du Règle-
ment, et après avoir reçu, le 3 mars 1927, le Mémoire allemand
en l'affaire, une Exception préliminaire, accompagnée d’un Contre-
Mémoire préliminaire en l’affaire de l’usine de Chorzéw (indemnités).

L’Exception préliminaire, contestant la compétence de la Cour
pour connaître de l’instance introduite devant elle, concluait à ce
qu’il plaise à la Cour, « sans entrer dans lé fond, se déclarer incompé-

tente ».
| >. Aux termes. de l’article 38 du Règlement, le Gouvernement alle-
mand. fut invité à présenter, pour le 1° juin 1927, un exposé écrit
contenant ses observations et conclusions relativement a1’ exception
d’incompétence. ;
Dès le 25 avril, cependant, le Gouvernement allemand, fit remet-
tre au Gouvernement polonais un aide-mémoire par lequel il lui
suggérait .— en.alléguant’ que,.méme si la Cour arrivait à décliner
8 . ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

sa compétence sur la base de l’article 23 de la Convention de Genève,
cette compétence découlerait de l’article premier du Traité d’ar-
bitrage germano-polonais paraphé à Locarno le 16 octobre 1925 —
de soumettre d’un commun accord et par voie de compromis à la
Cour les cinq questions suivantes relatives à l’affaire de l'usine de
Chorzôw :

x) Jusqu'à concurrence de quelle somme le Gouvernement polo-
nais est-il tenu de compenser les dommages causés par son attitude
aux Oberschlesische et Bayerische ?

2) Le Gouvernement allemand est-il fondé à revendiquer, outre
la compensation pécuniaire, la cessation des importations d’azote
à chaux, d’ammonitrate, etc., à destination de l'Allemagne, des
États Unis d'Amérique, de la France et de l'Italie ?

3) Quelles sont les modalités de paiement appropriées pour le
règlement de l'indemnité fixée conformément au chiffre I ?

4) À quel taux les sommes dont il s’agit doivent-elles porter des
intérêts jusqu'à leur complet versement ?

5) Le Gouvernement polonais peut-il mettre en balance desdites
sommes des revendications relatives aux assurances sociales en
Haute-Silésie ou toute autre revendication ; les sommes à payer par
le Gouvernement polonais, en vertu des chiffres 1, 3 et 4, doivent-
elles être versées comptant et sans déduction ?

Le texte de l’aide-mémoire en question fut transmis, le 29 avril,
par le ministre d'Allemagne à La Haye au Greffier de la Cour.

Le Gouvernement polonais y répondit par un aide-mémoire,
daté du 14 mai, document dont le texte a été transmis au Greffier
de la Cour, tant par le ministre d'Allemagne (note du 1° juin 1927)
que par le ministre de Pologne à La Haye (note du 2 juin 1927). Dans
cet aide-mémoire, lé Gouvernement polonais, faisant valoir,
notamment, qu'il ne saurait partager l’opinion du Gouvernement
allemand sur l’importance du Traité d’arbitrage polono-allemand
par rapport au présent cas, déclina la proposition qui lui avait été
faite au nom de ce Gouvernement.

En conséquence, le Gouvernement allemand déposa, le ret juin,
une Réponse à l’Exception préliminaire du Gouvernement polonais.

La suite de ia procédure devant, aux termes de l’article 38 du
Règlement, être orale, la Cour a entendu, dans ses audiences publi-
ques tenues les 22, 24 et 25 juin 1927, MM. Sobolewski et Politis,
respectivement agent et Conseil du Gouvernement polonais, et
9 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

l'agent du Gouvernement allemand, M. Kaufmann, en leurs plai-
doiries, répliques et duplique.

POINT DE FAIT.

Les faits pertinents de la présente affaire sont exposés de la ma-
niére suivante dans l’Arrêt n° 6 que la Cour a rendu le 25 août 1925 :

Le 5 mars 1915 avait été conclu entre le chancelier de l'Empire
allemand, pour le Reich, et la Société Bayerische Stickstoffwerke

A.-G. à Trostberg, Haute-Bavière, un contrat aux termes duquel
la Société s’engageait à «installer pour le Reich et à commencer
immédiatement à construire », entre autres, une usine d’azote de
chaux à Chorzéw en Haute-Silésie. Les terrains nécessaires seraient
acquis pour le compte du Reich et inscrits à son nom dans le livre
‘ foncier. Les installations mécaniques devaient être établies con-
formément aux brevets et licences ainsi qu’aux expériences de la
Société, qui s’engageait à diriger, jusqu'au 31 mars 1941, l’exploi-
tation de l’usine, en utilisant l’ensemble des brevets, licences, expé-
riences et innovations, améliorations et perfectionnements, ainsi
que tous contrats de fournitures et de livraisons qui lui revenaient.
Dans ce but, une section spéciale de la Société devait étre établie ;
elle serait soumise, dans une certaine mesure, au contrôle du Reich,
qui avait le droit de participer, pour chaque année financière, à
Vexcédent résultant de l'exploitation. Il avait le droit de résilier
au 31 mars de chaque année à partir du 37 mars 1926, après préavis
de quinze mois, la direction de l’usine par la Société. Cette résilia-
tion pouvait avoir lieu déjà à partir du 31 mars 1921, toujours après
préavis de quinze mois, si la participation du Reich à l'excédent
n’atteignait pas un niveau déterminé.

Le 24 décembre 1919 furent passés à Berlin divers actes juridiques
notariés ayant pour but la création d’une nouvelle Société, les Ober-
schlesische Stickstoffwerke A.-G. et la vente par le Reich à cette
Société de l’usine de Chorzéw, c’est-à-dire l'ensemble des terrains,
batiments et installations y appartenant, avec tous accessoires,
réserves, matiérés premières et matériaux d’exploitation, ainsi que
les stocks. La direction et exploitation de l’usine devaient rester
entre les mains de la Société Bayerische Stickstoffwerke, qui utilise-
rait dans ce but ses brevets, licences, expériences et contrats. Ces
rapports entre les deux Sociétés furent confirmés au moyen de
lettres échangées entre elles, datées des 24 et 28 décembre 191I0.
La Société Oberschlesische Stickstoffwerke fut dûment inscrite,
le 29 janvier 1920, à l’Amtsgericht de Kônigshütte, dans le livre
foncier de Chorzéw, comme propriétaire des biens-fonds qui consti-
tuaient l’usine d’azote de Chorzéw.
10 : ARRÊT Ne 8. — USINE DE CHORZOW (COMPETENCE). :

Le xer juillet 1922, ce Tribunal, devenu polonais, rendit une déci-'
sion suivant laquelle l'enregistrement en question, déclaré nul
devait être rayé, la situation antérieure rétablie, et le droit de pro-
priété sur les biens-fonds dont il s’agit enregistré au profit du Fisc
de l'État polonais. Cette décision, qui invoquait l’article 256 du
Traité de Versailles ainsi que les lois polonaises des 14 juillet 1920
et 16 juin 1922, fut mise à exécution le même jour.

Le 3 juillet suivant, M. Ignatz Moscicki, nommé fondé de pouvoirs
général de l’usine de Chorzéw, par un décret ministériel polonais
du 24 juin 1922, prit possession de l’usine et en assuma l’administra- _
. tion, conformément aux termes du décret ; le Gouvernement alle-
mand allégue, et le Gouvernement polonais ne conteste pas, que
ledit fondé de pouvoirs, en entreprenant la gestion de l'exploitation
de l’usine, se mit en même temps en possession des biens meubles
et des brevets, licences, etc.

Le 10 novembre 1922, la Société Oberschlesische Stickstoffwérke
a introduit devant le Tribunal arbitral mixte germano-polonais
à Paris une requête qui conclut à ce qu’il plaise au Tribunal :

«déclarer recevable la demande formée par la Oberschlesische
Stickstoffwerke Aktiengesellschaft ; condamner le Gouvernement
polonais, défendeur, à la restitution de l’usine et à toute autre
réparation qu'il plairait au Tribunal de déterminer et aux dépens
de l'instance ».

Dans sa réponse à cette requête, le Gouvernement polonais con-
clut à ce qu’il plaise au Tribunal se déclarer incompétent (subsidiai-
rement, débouter la requérante).

L'affaire a été reconnue comme étant en état le 15 octobre 1923.
Elle est toujours pendante.

D'autre part, la Société Oberschlesische Stickstoffwerke a intro-
duit, devant le Tribunal civil de Kattowitz, une requête concluant
à ce qu'il plaise au Tribunal :

x

«Condamner le défendeur 4 indiquer 4 la demanderesse quels
étaient, au moment de la reprise de l’exploitation des usines de
produits d’azote à Chorzéw par le défendeur, le 3 juillet 1922, a 11 h.
de la matinée, les biens meubles qui s’y trouvaient et quelles créances
.il a réalisées, et à restituer à la demanderesse ou à la Bayerische
Stickstoffwerke les biens meubles, et en cas d’impossibilité leur
valeur ; en outre, à rembourser à la demanderesse ou bien à la Baye-
rische Stickstoffwerke le montant des créances réalisées. »

Le Tribunal se trouve encore saisi de l'instance. Par décision du
7 décembre 1923, il a cependant déclaré qu’il n’y avait pas de litis-
pendance, la requête n’ayant pas encore été signifiée à la Procura-
ture générale à Varsovie.
II ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

Au sujet de cette instance, le Gouvernement allemand a avancé,
dans ses « Observations » déposées le 9 juillet 1925, que la requête
adressée au Tribunal de Katowice était principalement destinée
a servir de base pour demander, en vertu de l’article 588 dela
Convention de Genève, l'évocation au Tribunal arbitral de Haute-
Silésie, mais que le Tribunal a rejeté la demande d’évocation.

Ces affaires étaient pendantes lorsque, à la date du 15 mai 1925,
l'Allemagne soumit à la Cour permanente de Justice internationale
une requête priant la Cour de juger : 1) que les articles 2 et 5 de
la loi polonaise du 14 juillet 1920 constituaient une mesure de liqui-
dation en ce qui concernait les biens, droits et intérêts en jeu ;
2) que cette liquidation n’était pas conforme aux articles 92 et
297 du Traité de paix de Versailles ; 3) qu’elle était contraire aux
articles 6 et suivants de la Convention de Genève ; enfin, de dire
4) quelle aurait dû être, en vertu des traités mentionnés, l'attitude
de la Pologne. |

L'article 297 du Traité de Versailles vise la liquidation, par les
Puissances alliées et associées, des biens, droits et intérêts apparte-
nant, à la date de l’entrée en vigueur du Traité, à des ressortissants
allemands ou à des sociétés contrôlées par eux sur leur territoire, :
ainsi que dans les colonies, possessions et pays de protectorat
desdites Puissances alliées ou associées, y compris les territoires qui
leur ont été cédés en vertu du Traité ; tout en disposant que la
liquidation aura lieu conformément aux lois de l’État allié ou
associé intéressé, l’article 297 fixe un certain nombre de règles,
qui relient la matière à celle des réparations.

L'article 92 du Traité de Versailles, d'accord avec l’article 297 X
du même Traité, toutefois, dispose expressément que les biens,
droits et intérêts des ressortissants allemands ne devront être liqui-
dés en application de l’article 297 par le Gouvernement polonais
que conformément aux dispositions suivantes : r} le produit de ia
liquidation devra être payé directement à l'ayant droit ; 2) au cas
où ce dernier établirait devant le Tribunal arbitral mixte .... ou
devant. un arbitre désigné par ce Tribunal que les conditions de la
vente ou que des mesures prises par le Gouvernement polonais en :
dehors de sa législation générale ont été injustement préjudiciables —
au prix, le Tribunal ou Varbitre aura la faculté d’accorder à l’ayant
droit une indemnité équitable qui devra étre payée par le Gouver-
nement polonais. |
IZ ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

La Pologne, en réponse à la requête du Gouvernement allemand,
demanda à la Cour, soit .r) de se déclarer incompétente ; soit 2) de
déclarer la requête irrecevable tant que le Tribunal arbitral mixte
germano-polonais à Paris n’aurait pas rendu son jugement.

Sans revenir sur les dispositions du Statut relatives à la compétence
de la Cour, il suffit de dire que c’est en se fondant sur l’article 23
de la Convention de Genève que l’on a invoqué en l'espèce la com-
pétence de la Cour. Cet article, composé de deux alinéas, est ainsi
conçu :

«1. Si des divergences d'opinion, résultant de l’interpréta-
tion et de l’application des articles 6 à 22, s’élevaient entre le
Gouvernement allemand et le Gouvernement polonais, elles
seraient soumises à la décision de la Cour permanente de

” Justice internationale. |

«2. IL n’est porté aucune atteinte à la compétence du
Tribunal arbitral mixte germano-polonais résultant des
dispositions du Traité de paix de Versailles. »

Le 25 août 1925, la Cour, par son Arrêt n° 6, se prononça dans
le sens suivant sur l'exception d’incompétence soulevée par la
Pologne :

rt) La compétence de la Cour en vertu de l’article 23 n’était pas
atteinte du fait que les droits revendiqués étaient contestés sur la
base de clauses d’autres traités aussi bien que sur la base des :
articles 6 à 22 de la Convention de Genève.

2) Les requêtes pendantes devant le Tribunal arbitral mixte ger-
mano-polonais à Paris et le Tribunal civil de Katowice n’empé-
chaient pas la Cour d'exercer sa compétence en vertu de l’article 23.

3) L’exception d’incompétence devait être rejetée.

Le jugement sur le fond fut réservé.

Avant de passer à l’arrêt rendu plus tard par la Cour sur le fond,
il est essentiel de résumer brièvement les dispositions des
13 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

articles 6 à 22 de la Convention de Genève, pour autant qu’ils
entrent en jeu dans l'affaire en cours.

L'article 6 prévoit que la Pologne peut exproprier en Haute-
Silésie polonaise les entreprises appartenant à la grande industrie,
conformément aux dispositions des articles 7 à 23; mais, sous
réserve de ces dispositions, les biens, droits et intérêts de ressortis-
sants allemands ou de sociétés contrôlées par des ressortissants
allemands ne peuvent être liquidés. Aux termes de l’article 7, ce
droit d’exproprier peut être exercé, en se conformant aux disposi-
tions des articles 92 et 297 du Traité de Versailles, pendant quinze
ans, à dater du transfert de la souveraineté, «si, à la demande du
Gouvernement polonais, cette mesure a été reconnue par la Com-
mission mixte comme étant indispensable pour assurer le maintien
de l’exploitation », la Commission mixte dont il s’agit étant une
instance internationale instituée en vertu de l’article 562 de la
Convention. L'article 8 traite de l’expropriation à l’expiration de la
période de quinze ans mentionnée ci-dessus. Il n’est pas nécessaire
de mentionner particulièrement les dispositions des articles 9 à FI.
Les articles 12 à 16 visent l’expropriation des grandes propriétés
rurales. L'article 10, alinéa premier, assure au Gouvernement polo-
nais le droit d'examiner de temps à autre qui est le propriétaire réel
d’une entreprise appartenant à la grande industrie ou d’un grand
fonds, et de vérifier par qui une société, propriétaire d’une telle
entreprise ou d’un tel fonds, est réellement contrôlée. Si le Gouverne-
ment polonais arrivé à la conclusion qu’une entreprise appartient
réellement à un ressortissant allemand ou qu’une société est contrô-
lée réellement par des ressortissants allemands, et si, après notifica-
tion, l'intéressé prétend qu’il n’en est pas ainsi, ce dernier peut,
dans un délai d’un mois à compter de la notification, faire appel à
la décision du Tribunal arbitral mixte germano-polonais, qui peut,
le cas échéant, suspendre provisoirement la procédure d’expropria-
tion.

Aprés que la Cour eut rendu son Arrét n° 6, le Gouvernement
allemand modifia les conclusions de sa Requéte, de sorte que les
conclusions finales sur lesquelles le Gouvernement allemand de-
manda à la Cour de se prononcer furent les suivantes:

1) que l’application de la loi du 14 juillet 1920 en Haute-Silésie
polonaise, ordonnée par la loi du 16 juin 1922, constituait une mesure
de liquidation au sens des articles 6 et suivants de la Convention
de Genéve, et que, cette loi n’étant pas conforme auxdits articles,
I4 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

non plus qu’aux articles 92 et 297 du Traité de Versailles, auxquels
se référait expressément la Convention, ladite application était
illicite :

2) que l'attitude du Gouvernement polonais vis-à-vis des Ober-
schlesische et Bayerische n’était pas conforme aux dispositions
des articles 6 et suivants de la Convention de Genève, et, dans le
cas de l’affirmative de ce point, quelle attitude du Gouvernement
polonais vis-à-vis des Sociétés en question aurait été conforme aux-
dites dispositions.

En réponse, le Gouvernement polonais demanda à la Cour :

1) de débouter le requérant de sa demande dans la conclusion
n° I;

2) de dire et juger qu’il n’y avait pas lieu de se prononcer sur la
conformité ou la non-conformité aux dispositions des articles 6 et
suivants de la Convention de Genève, de l'attitude du Gouvernement
polonais vis-à-vis des Sociétés intéressées, vu qu'aucune mesure de
liquidation n'avait été prise par ce Gouvernement.

Les thèses respectives étant ainsi formulées, la Cour, à sa dixième
session (extraordinaire), entendit l'affaire au fond et rendit son arrêt.

Dans cet arrêt — n° 7, du 25 mai 1926 —, les dispositions de la
loi polonaise du 14 juillet 1920 sont analysées et exposées en détail.
L'objet de cette loi est «le transfert des droits du Trésor allemand
et des membres des maisons régnantes allemandes, au Trésor
de l'État polonais». L’article premier ordonne aux tribunaux
polonais de substituer « d'office », dans les registres fonciers des
anciennes provinces prussiennes, le Fisc polonais « à la Couronne,
au Reich allemand, aux États allemands, à l’ex-empereur d’Alle-
Magne, ou aux autres membres de maisons régnantes », inscrits
après le 11 novembre 1918 comme propriétaires ou titulaires de
droits réels. L’article 2, alinéa premier, prescrit aux tribunaux
polonais, dans l’hypothése où l’une quelconque des personnes ou
institutions susmentionnées, après le rr novembre 1918, aurait aliéné
ou grevé les immeubles en question, ou aurait demandé ou consenti
à céder, rayer ou modifier des droits réels, de rétablir les registres
fonciers dans l’état où ils se trouvaient à la date du 11 novembre.
L'article 5 autorise le Trésor polonais à requérir l’exmission des
personnes lesquelles, par suite d’un contrat conclu avec l’une des
personnes ou institutions mentionnées à l’article premier, demeurent
dans cet immeuble après la mise en vigueur de cette loi.
I5 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)
La Cour estima :

I) Que les articles 2 et 5 étaient incompatibles avec les dispositions
de la Convention de Genéve et qu’aucun titre de droit international
n’avait été invoqué par la Pologne, qui permit de regarder les arti-
cles 2 et 5 de la loi du r4 juillet comme l’exercice d’un droit écar-
tant les obligations qui résultent du titre III de la Convention de
Genève ;

2) Que le transfert de l’usine à la Oberschlesische ne constituait
pas, de la part de l'Allemagne, un abus du droit qu'avait cette
dernière d’aliéner des biens situés dans le territoire soumis au plé-
biscite ; que l’aliénation constituait une transaction effective et
de bonne foi et qui n’était pas destinée à porter atteinte aux droits
de la Pologne, et que le droit de propriété de la Oberschlesische
devait être considéré comme établi et n’aurait pu être contesté
que devant un tribunal compétent ;

3) Que les droits de propriété et de gestion revendiqués par la
Bayerische étaient également valides et avaient été violés par
Pacte de la Pologne ; |

4) Que l’expropriation sans indemnité était contraire au titre ITI
de la Convention de Genève, et que l'application de la loi du
14 juillet 1920 était contraire aux articles 6 et suivants de la
Convention de Genève, et que la Cour, aux termes de l’article 23
de cette Convention, avait une compétence expresse et définie
pour connaître de l’objet du différend.

Pour conclure, la Cour décida :

I) Que l’application des articles 2 et 5 de la loi du r4 juillet 1920,
ordonnée par la loi du 16 juin 1922, constitue, pour autant qu’elle
frappe des ressortissants allemands’ visés par le titre III de la
Première Partie de la Convention de Genève, une mesure contraire
aux articles 6 et suivants de cette Convention ;

2) Que l’attitude du Gouvernement polonais vis-à-vis des deux
Sociétés n’était pas conforme à ces articles, mais que la Cour n’était
pas appelée à dire quelle attitude du Gouvernement polonais aurait
été conforme auxdites dispositions.

C’est en partant de cette décision de la Cour que les deux Gouver-
nements entrèrent en négociations en vue de régler à l’amiable
les demandes des deux Sociétés par le paiement d’une indemnité
en argent.
16 ARRET Ne 8, — USINE DE CHORZOW (COMPETENCE)

A la suite de l’arrêt du 25 mai 1926, le Gouvernement allemand
adressa, le 25 juin de la méme année, au Gouvernement polonais
une note dans laquelle il priait ce Gouvernement « de prendre les
mesures nécessaires en vue de créer un état de fait et de droit
conforme à cet arrêt ». Ces mesures devaient, dans l’esprit du Gouver-
nement allemand, comprendre trois éléments différents, savoir :

I) la réinscription de l’Oberschlesische comme propriétaire de
l’usine de Chorzéw en tant que bien-fonds sur les registres fonciers

‘du Tribunal de Kônigshütte ;
2) la restitution à la Bayerische de l’usine en tant qu’entreprise ;

3) le versement à ces deux Sociétés d’une indemnité dont le
montant serait fixé par voie de négociations directes entré les deux
Gouvernements,

Le Gouvernement polonais répondit à cette note le 9 septembre
1926, le Gouvernement allemand ayant, entre temps, démandé au
Gouvernement polonais s’il ne voulait pas donner de réponse et s’il
préférait pour la solution du problème l'introduction d’une nouvelle
requête auprès de la Cour. La réponse polonaise portait que le
Gouvernement de Varsovie était disposé à « régler par la voie d’une
entente avec le Gouvernement de Berlin toutes les questions liti-
gieuses concernant l'usine de Chorzéw ». Toutefois, le Gouvernement.
polonais déclarait, quant à la demande de restitution de l’usine,
qu'il ne pouvait y donner suite pour des raisons de fait et de droit ;
il faisait en outre des réserves en ce qui concernait la validité, au
point de vue du droit civil, de l’inscription de l’Oberschlesische au
registre foncier. Enfin, il suggérait qu’il serait préférable, « vu la
nature de l’affaire », que les représentants des Sociétés intéressées
s’adressassent directement à la direction de l’usine et que les deux
Gouvernements n’intervinssent que si l’accord ne pouvait étre
réalisé par cette voie. Dans une note ultérieure, datée du 18 octobre,
le Gouvernement polonais, tout en maintenant que les questions
litigieuses avaient un caractére de droit privé, acceptait qu’égale-
ment des délégués desdits Gouvernements prissent part aux négo-
ciations, |

Dans ces conditions, le Gouvernement allemand proposa, par une
note du 30 octobre, l'ouverture des négociations à Berlin pour le
15 novembre suivant. Croyant pouvoir constater qu’il existait
encore des divergences d'opinion entre les deux Gouvernements
«au sujet des principes de droit fixés dans l'arrêt de la Cour» du
17 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

25 mai 1926, le Gouvernement allemand se réservait d’én appeler
à la Cour au sujet de l'exécution dudit arrêt, au cas où ces diver-
gences subsisteraient pendant les négociations et rendraient néces-
saire pareil appel.

Le Gouvernement polonais, tout en acceptant d’entrer en négo-
ciations à Berlin le 22 novembre, réservait le point de vue exprimé
dans ses notes antérieures.

Les négociations se poursuivaient depuis le 22 novembre 1926,
lorsque, le 19 janvier 1927, la délégation allemande fit parvenir
à la délégation polonaise une note énonçant deux propositions
transactionnelles, constituant une alternative, lesquelles, écartant
la question de restitution, visaient uniquement le montant des
indemnités et les modalités de paiement, paiement à effectuer
moyennant l’émission, à la date de la signature de l’accord éventuel,
de lettres de change payables à des époques différentes ; pour le cas
où les paiements ne seraient pas effectués dans les délais prévus, le
Gouvernement allemand se réservait de recourir de nouveau à la
Cour. Pour le cas où l’une des deux propositions serait acceptée, les
divergences d'opinion existantes seraient considérées comme tran-

chées. Dans le cas contraire, le Gouvernement allemand se déclarait
prêt à rouvrir les négociations, mais les nouvelles négociations
éventuelles n’empécheraient pas le Gouvernement allemand de
saisir la Cour des divergences d’opinion existantes ; dans la pro-
cédure judiciaire, ce Gouvernement ne saurait étre lié par les
propositions transactionnelles qu’il avait formulées. A la note était
joint un aide-mémoire relatif à l’état des négociations au 14 janvier
1927 ; il en ressortait, entre autres choses, que, si le Gouvernement
allemand avait abandonné sa demande primitive visant la restitu-
tion de l’usine, c’est qu’il était arrivé à la conclusion qu’il n’y avait
plus identité entre l’usine de Chorzôw telle qu’elle avait existé lors
de la prise de possession de 1922 et l'usine dans son état actuel ; et
que le Gouvernement allemand s'était réservé, pour le cas où la
réponse polonaise aux propositions allemandes se ferait trop atten-
dre, de saisir la Cour, afin que l'affaire pit figurer au rôle de la
douzième session de celle-ci, quitte à retirer la requête si un accord
se réalisait dans un délai relativement court. La réponse du Gou-
vernement polonais, datée du rer février, portait l'acceptation plus
ou moins complète des montants suggérés par le Gouvernement alle-
mand pour les indemnités, — le Gouvernement polonais proposant,
pour les sommes à payer plus tard à la Bayerische, des lettres de
18 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

change émises par l'usine de Chorzéw, — mais elle déclarait que le
Gouvernement polonais n’était pas disposé à faire droit au
désir du Gouvernement allemand en ce qui concernait l’émission
de lettres de change pour la Oberschlesische, et cela notamment en
raison du fait qu’il serait créancier à l’égard de l'Allemagne de
différents montants, dont l’un, résultant des assurances sociales en
Haute-Silésie, aurait été fixé par la Société des Nations à 25 millions
de Reichsmarks. et que, dans ces conditions, de l’avis du Gouver-
nement polonais, la nécessité d’une compensation s’imposait. Il
convient de noter que, dans sa réponse, le Gouvernement polonais
proposa la reprise des négociations au sujet, notamment, de «la
requête éventuelle à introduire auprès de la Cour », point qui, selon
ce Gouvernement, « n’avait pas encore été discuté ». Si ces propo-
sitions n'étaient pas acceptées par le Gouvernement allemand, le
Gouvernement polonais ne se considérerait pas comme lié par elles.

Par une note du 8 février 1927, le Gouvernement allemand a alors
informé le Gouvernement polonais que les points de vue des deux
Gouvernements lui semblaient si différents qu’il paraissait impossible
d'éviter un appel à une instance internationale, et que, par consé-
quent, le ministre d'Allemagne à La Haye avait reçu pour instruc-
tions d'introduire une requête auprès de la Cour. Dans sa note, le
Gouvernement allemand a, en outre, appelé l'attention sur le fait
que, pendant toute la durée des négociations, la délégation alle-
mande avait souligné qu’à défaut d’une entente, l’appel à la Cour
serait inévitable.

POINT DE DROIT.

Ainsi qu'il vient d’être indiqué ci-dessus, le demandeur a présenté,
dans son Mémoire quant au fond, des conclusions qui constituent
une modification des conclusions formulées dans la Requête.

Cette modification ayant été effectuée dans la première pièce
de la procédure écrite, dans une instance introduite par requête
unilatérale — c’est-à-dire à un moment où, conformément à l’arti-
cle 38 du Règlement, le défendeur a encore gardé toute latitude de
soulever des exceptions préliminaires —, rien ne s’y oppose. D’ail-
leurs, dans son Exception préliminaire, le défendeur s’est référé
aux conclusions du demandeur telles qu’elles sont formulées dans le
Mémoire de celui-ci et non dans sa Requête introductive d'instance.
Ce sont donc les conclusions, telles qu’elles sont libellées dans le
Mémoire, que la Cour a maintenant devant elle.
19 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

Les conclusions de la Requête étaient fondées, à côté des disposi-
tions susmentionnées du Statut et du Règlement de la Cour,
exclusivement sur la clause juridictionnelle insérée à l’article 23 de
la Convention de Genève. La base des conclusions revisées repro-
duites dans le Mémoire est restée la même.

Il est vrai que, dans ce document, le Gouvernement allemand
a mentionné le Traité d’arbitrage germano-polonais paraphé à
Locarno. le 16 octobre 1925. Cette mention, cependant, d’après
le contexte, a uniquement pour but de faire valoir que, selon le
Gouvernement allemand, une compensation extrajudiciaire entre
les indemnités que pourrait allouer la Cour en la présente espèce
et certaine créance qu’aurait la Pologne sur l'Allemagne, ne saurait
avoir lieu sans le consentement de l’autre Partie, et cela notamment
en vue de la procédure instituée par ledit Traité. Elle ne peut donc
servir à modifier la source invoquée par la Requête pour la juridic-
tion de la Cour.

_A plus forte raison en est-il de même en ce qui concerne la décla-
ration faite oralement devant la Cour par l'agent du Gouvernement
allemand et aux termes de laquelle, quand même la clause com-
promissoire de l’article 23 de la Convention de Genève ne jouerait
pas dans la présente affaire, la Cour serait compétente en vertu du
Traité d'arbitrage de Locarno, « s’il devait s’appliquer en l’espèce » ;
car cette déclaration, de présentation tardive, ne peut guère avoir
eu d’autre objet que d'affirmer une opinion plutôt théorique en ce
qui concerne l'interprétation dudit Traité.

La Cour se considère donc comme saisie des conclusions qui
viennent d’être indiquées, uniquement en vertu de l’article 23 de
la Convention de Genève. |

La Cour, avant d'aborder l’exposé des motifs pour lesquels elle
doit rejeter l’exception préliminaire soulevée par la Pologne contre
sa compétence pour connaître de ces conclusions, constate qu'aux
fins de cet exposé, comme aux fins de son futur jugement sur le
fond, elle ne saurait faire état des déclarations, admissions ou
propositions qu'ont pu: faire les Parties au cours des négociations
directes qui ont eu lieu entre elles, déclarations d’ailleurs faites
sous toutes réserves au cas où les points en discussion viendraient
à faire l’objet d'une procédure judiciaire. Car les négociations
en question, de l’aveu même des représentants des Parties devant
la Cour, n’ont pas abouti à un accord entre elles.
20: ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

*
* *

Tl est constant que la Requête du 8 février 1927, ainsi que les
conclusions du Mémoire allemand du 2 mars 1927, visent des répara-
tions qui seraient dues par le Gouvernement polonais pour des faits
allégués dans la Requéte allemande du 15 mai 1925, et que la Cour,
dans son Arrét n° 7, a déclarés étre non conformes aux articles 6
a 22 de la Convention de Genéve. La Pologne conteste que la
compétence que la Cour, par son Arrét n° 6, a affirmée au sujet
de la Requête précitée du 15 mai 1925, s’étende également à la
nouvelle Requéte du 8 février 1927 et aux conclusions du Mémoire
du 2 mars 1927. La thése du Gouvernement polonais consiste
essentiellement dans les deux assertions suivantes :

. I. — L’article 23, alinéa premier, de la Convention de Genève,
qui établit la compétence de la Cour pour les « divergences d’opinion,
résultant de l’interprétation et de l’application des articles 6 à 22»,
qui pourraient s'élever entre le Gouvernement allemand et le
Gouvernement polonais, ne viserait pas les divergences relatives à
des réparations réclamées pour violation desdits ‘articles.

2. — La Convention de Genève aurait institué des juridictions
spéciales pour des réclamations que des particuliers pourraient
éventuellement faire valoir en cas de suppression où de diminution
de leurs droits, et l’existencè de ces juridictions affecterait celle de
la Cour, même si l’article 23, alinéa premier, de la Convention de
Genève admettait une interprétation comprenant les divergences
d'opinion relatives à des réparations, parmi celles qui ont trait à
l'application des articles 6 à 22 ; partant, les intéressés devraient
s'adresser eux-mêmes auxdites juridictions.

*

Il convient d’examiner en première ligne le sens et la portée de
l’alinéa premier de l’article 23, car c’est sur cette disposition — et
seulement sur cette disposition — que la compétence de la Cour
repose en l'espèce.

. La Cour, par ses Arrêts n°5 6 et 7, a reconnu que les divergences
relatives à l'application des articles 6 à 22 comprennent, non seule-
ment celles qui ont trait à la question de savoir si l'application de
az ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

clauses déterminées est ou non exacte, mais aussi celles qui portent
sur l’applicabilité desdits articles, c’est-à-dire sur tout acte ou toute
omission créant un état de choses contraire à ces articles. C’est
un principe de droit international que la violation d’un engagement
entraine l’obligation de réparer dans une forme adéquate. La répa-
ration est donc le complément indispensable d’un manquement a
l’application d’une convention, sans qu'il soit nécessaire que cela
soit inscrit dans la convention même. Les divergences relatives à
des réparations, éventuellement dues pour manquement à l’appli-
cation d’une convention, sont, partant, des divergences relatives
à l'application.

Or,. la Pologne soutient que les mots «divergences d'opinion,
résultant .... de l’application » ne peuvent avoir dans l’article 23
le sens qui vient d’être indiqué, mais qu'ils doivent être interprétés
comme ne comprenant que la question de savoir si l'application des
articles 6 à 22 dans un cas déterminé est ou non exacte, à l’exclusion,
donc, des divergences relatives aux réparations.

Dans cet ordre d'idées, le Gouvernement polonais a esquissé, à
l'appui de sa thèse d’une interprétation restrictive de Valinéa
premier de l’article 23 de la Convention de Genève, l’historique du .
développement des conventions générales d'arbitrage au cours des
cinquante dernières années, passant en revue 1) la clause dite «com-
promissoire», introduite dans divers traités de commerce et autres au :
cours du dernier quart du XIXmesiècle et à une époque plus récente
— clause aux termes de laquelle les Parties contractantes conve-
naient de soumettre à l'arbitrage tous différends relatifs à l’inter-
prétation ou à l'application des traités où elle était insérée ; 2) les:
traités généraux d'arbitrage conclus depuis 1900 et stipulant la
soumission obligatoire à l'arbitrage de certaines catégories spécifiées
de différends, et 3) les traités ou clauses prévoyant l'arbitrage en
cas de réclamations d'ordre pécuniaire. Il est à peine besoin de faire
remarquer que Valinéa premier de l’article 23 constitue un exemple
de la première de ces trois catégories de traités.

Le Conseil du Gouvernement polonais a admis devant la Cour,
aux fins de la discussion, que la clause compromissoire a été à l’ori-
gine interprétée comme embrassant également les demandes de
réparation ; et il a soutenu qu’en raison de l’évolution ultérieure,
la clause doit actuellement être interprétée comme excluant ces
demandes. La Cour ne saurait se ranger à ce point de vue. Aux
termes de la Convention pour le règlement pacifique des différends
22 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

internationaux, conclue à La Haye en 1899, bien qu'aucune excep-
tion ne fût prévue dans les dispositions relatives à la justice arbitrale
contenues dans le premier chapitre du titre IV de ladite Convention,
l’arbitrage ne fut, en aucun cas, rendu obligatoire. Un mouvement
actif se produisit, par la suite, en faveur de la conclusion de traités
qui rendraient obligatoire le règlement arbitral des différends et
qui étaient déjà prévus par l’article 19 de ladite Convention. On
constata que, dans la mesure où la question générale des différends
d'ordre juridique entrait en jeu, le seul moyen d'atteindre ce résul-
tat était d’énumérer certaines catégories de questions dont la
soumission obligatoire à l'arbitrage était même entourée de réserves.
D'autre part, on avait toujours reconnu, depuis la fin du XVIIIme
siècle, la possibilité de conclure des accords prévoyant l'arbitrage
sans réserve pour les différends d'ordre pécuniaire. Ces faits semblent,
en bonne logique, exclure la déduction quel’on's’est efforcé d’en tirer,
car ils montrent clairement que, de l’avis des gouvernements, les
différends au sujet desquels une réserve avait été jugée nécessaire
étaient précisément les différends d'ordre juridique en général
et non ceux qui visaient en particulier les réclamations pécuniaires.
Par suite, dire que la clause compromissoire, tout en prévoyant
évidemment la soumission à l’arbitrage des différends d'ordre juri-
dique, doit maintenant recevoir une interprétation restrictive exclu-
ant les réclamations pécuniaires, serait se mettre en contradiction
avec les conceptions fondamentales qui ont caractérisé le mouve-
ment en faveur de l'arbitrage général.

Abstraction faite, d’ailleurs, de la question de savoir si des
expressions employées dans des conventions entre d’autres Puissan-
ces et à des époques différentes peuvent entrer en ligne de compte
pour l'interprétation de la volonté des signataires de la Convention
de Genève, la Cour estime que, vu la différence fondamentale entre
la nature des clauses compromissoires et le but de la classification
des différends dans des stipulations générales d'arbitrage, aucune
conclusion ne saurait être tirée de la terminologie des unes par
rapport à celle des autres.

La classification des différends internationaux qui présenterait
le plus d'importance pour l'espèce est sans doute celle qui a été
adoptée dans l’article 13 du Pacte de la Société des Nations et qui
se retrouve dans l’article 36 du Statut de la Cour. En. effet, ces
actes, très rapprochés en date de la Convention de Genève, consti-
tuent des traités collectifs particulièrement importants, comme
23 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

marquant un progrès dans la voie vers la réalisation de l'arbitrage
obligatoire. Or, la classification qu’ils contiennent conduirait, de
l’avis de la Cour, à la conclusion que la formule « divergences
résultant de l'interprétation et de l'application », dans l’article 23
de la Convention de Genève, devrait être interprétée comme com-
prenant les questions qui ont trait à la réparation. Il est vrai que le
Pacte et le Statut mentionnent distinctement en première ligne les
« différends relatifs à l'interprétation d'un traité » et, en quatrième
ligne, ceux qui sont relatifs «a l’étendue ou à la nature de la
réparation »; mais ils mentionnent également, en troisième lieu,
comme une catégorie à part, les différends qui ont trait «à la réa
lité d’un fait qui, s’il était établi, constituerait la rupture d’un enga-.
gement international ». Or, il est certain, d’après les Arrêts n® 6
et 7, que la Cour est compétente pour se prononcer sur la question
de savoir si une violation des articles 6 à 22 a eu lieu ou non. La
constatation de l’existence d’une rupture d’engagement constitue
sans doute une compétence plus importante que celle qui a trait à
l'étendue ou à la nature d’une réparation due pour rupture constatée
d’un engagement international. Si l’article 23, alinéa premier,
embrasse les différends visés en premier et troisième lieu par les
deux stipulations susmentionnées, il serait difficile de comprendre
pourquoi — sauf en vertu des termes explicites — il ne couvrirait
pas les différends moins importants visés en quatrième lieu.

La Pologne a encore attiré l'attention de la Cour sur la Convention
que, agissant également au nom de la Ville libre de Dantzig, elle
avait conclue avec l'Allemagne en 1921 — c’est-à-dire à une époque
rapprochée de celle de la conclusion de la Convention de Genève —
au sujet de la liberté du transit entre la Prusse orientale et le reste
de l’Allemagne. Cette Convention, dans ses articles 11 et 12, pourvoit
à la constitution d’un tribunal arbitral, auquel chaque Haute
Partie contractante peut remettre «les différends pouvant survenir
soit dans l'interprétation, soit dans l'application » de la Convention.
La Pologne relève que l’article 11, qui, dans son premier alinéa,
établit la compétence qui vient d’être mentionnée, comprend un
alinéa spécial, selon lequel le tribunal aura compétence pour se
prononcer, s’il y a lieu, sur les réparations à demander à la Partie
-qui aura été responsable d’une infraction aux dispositions de la
Convention. Quels qu’aient été les motifs qui auraient amené les
Parties à mentionner en termes exprès la compétence relative aux
réparations à côté de celle qui a trait à l’interprétation et à l’appli-
24 ARRÊT N° 8. — USINE DE CHORZOW (COMPÉTENCE)

cation, le fait qu'une convention confirme de manière expresse la
conception généralement adoptée dans les clauses compromissoires,
ne saurait être interprété dans ce sens que les mêmes Parties, se
servant dans une autre convention du langage ordinairement
employé dans les conventions de ce genre, auraient voulu, par là,
manifester une intention contraire à celle qu'il faut présumer en
- interprétant une clause compromissoire dans une convention.

Il découle de ce qui précède que l’article 23, alinéa premier,
étant précisément une clause compromissoire typique, vise toutes
les divergences d’opinion résultant de l'interprétation et de
l'application d’un nombre limité d'articles d’une convention. En
se servant des expressions « divergences résultant de l’interprétation
et de l’application », les Parties contractantes semblent avoir eu en
vue moins l’objet des divergences que leur source, ce qui autoriserait
à comprendre les divergences relatives aux réparations parmi celles
qui concernent l'application, même si la notion d’application d’une
convention ne comportait pas les réparations pour manquements
éventuels.

Tenarit compte du fait que le Conseil du Gouvernement polonais
a insisté sur la valeur littérale du mot «application», la Cour croit
utile de rappeler que dans son Arrêt n° 5 — cité devant elle à ce
propos par ledit Conseil — elle a observé, non seulement qu’« appli-
cation» est un terme plus large, plus souple, moins rigide,
qu’« exécution », mais aussi que «l'exécution... est un mode
d'application ». Il s'ensuit que l’'Arrêt n° 5 ne saurait être cité à
lappui d’une interprétation restrictive du terme « application »,

Pour l'interprétation de l’article 23, il convient de s'attacher,
non seulement à l’évolution historique des conventions d’arbitrage
et à leur terminologie, ainsi qu’au sens grammatical et logique des
mots employés, mais aussi et surtout à la fonction qui doit, selon
la volonté des Parties contractantes, être attribuée à cette dispo-
_ sition. La Convention de Genève prévoit de nombreuses voies de
recours pour assurer l’observation de ses dispositions, et cela de
différentes manières selon les objets dont traitent les divers titres,
parties ou autres subdivisions de la Convention. L'article 23 contient
ce règlement pour les articles 6 à 22 qui constituent la plus grande
part du titre III de la Première Partie.
25 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

Le but de ces voies de recours — et en particulier celui de l’arti-
cle 23 — semble être d’écarter la possibilité que, de par l'existence
d’une divergence persistante entre les Parties contractantes sur
l'interprétation ou l'application de la Convention, les intérêts
dont elle doit assurer le respect se trouvent compromis. Une inter-
prétation qui obligerait la Cour à s’arréter à la simple constatation
que la Convention a été inexactement appliquée ou qu'elle est
restée sans application, sans pouvoir fixer les conditions dans les-
quelles les droits conventionnels lésés peuvent être rétablis, irait
à l'encontre du but plausible et naturel de la disposition, car une
pareille juridiction, au lieu de vider définitivement un différend,
laisserait la porte ouverte à de nouveaux litiges.

Cette conclusion, tirée du but d’une disposition comme celle de
l’article 23, et, en général, de toutes. clauses compromissoires, ne
saurait être écartée que, soit par des termes suffisamment clairs
pour exprimer une intention contraire des Parties contractantes,
soit par le fait que la Convention aurait établi une juridiction spé-
ciale pour les réclamations relatives à des réparations dues pour
violation des dispositions en question ou y aurait pourvu d’une autre
manière.

D'après ce quia été dit au sujet du sens et de la portée des mots
« divergences résultant de l’interprétation et de l’application des
articles 6 à 22 », les termes de l’article 23, alinéa premier, ne démon-
trent pas l’existence d’une intention contraire. Reste à examiner la
portée de l’article 23, alinéa 2, et de l’article 22 de la Convention de
Genève.

*

Le Gouvernement polonais soutient, en second lieu, qu'il y aurait
d’autres juridictions devant lesquelles les sociétés lésées pourraient
faire valoir leur droit à une indemnité, et que, dans ces conditions,
le Gouvernement allemand ne saurait, en se substituant à ces
sociétés, renverser l’ordre des juridictions établi par la Convention
de Genève.

La Cour croit devoir examiner ce point, non seulement en vue du
fait que les représentants de la Pologne ont invoqué devant elle

.le principe général concernant le recours aux instances ouvertes
aux particuliers, mais aussi, et spécialement, en vue de la disposition
de l’article 23, alinéa 2, de la Convention de Genève.
26 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

Il convient de constater avant tout que la compétence éventuelle
des tribunaux polonais n’entre pas en ligne de compte. L'acte du
Gouvernement polonais, que la Cour a jugé non conforme à la
Convention de Genève, était, en effet, l’application des articles 2 et 5
de la loi polonaise du 14 juillet 1920, introduite en Haute-Silésie
polonaise par la loi du 16 juin 1922, application qui, selon l’Arrêt n° 7
de la Cour, constitue elle-même une mesure contraire aux articles 6
et suivants de la Convention. Le Tribunal de Huta Krolewska
(Kônigshütte) a fait cette application en ordonnant l'inscription
au registre foncier, à la place de la Oberschlesische, du Fisc polonais
comme propriétaire de l'usine. Aussi la compétence des tribunaux :
polonais n’a-t-elle pas été invoquée par la Pologne en matière de
réparation.

Les juridictions dont il s’agit sont donc les juridictions prévues
par la Convention de Genève elle-même, c’est-à-dire le Tribunal
arbitral haut-silésien et le Tribunal arbitral mixte germano-polo-
nais. L'agent et le Conseil du Gouvernement polonais ont parlé
tantôt de l’un tantôt de l’autre de ces tribunaux, sans préciser
davantage lequel d’entre eux serait compétent dans le cas dont il
s’agit, ni si l’un et l’autre le seraient à la fois.

La question de savoir si la compétence des tribunaux indiqués
ci-dessus pourrait tenir en échec la juridiction conférée à la Cour
par l’alinéa premier de l’article 23 de la Convention de Genève fut
portée devant la Cour lors des débats sur la compétence dans l'affaire
introduite par la Requête du Gouvernement allemand, datée du
15 mai 1925. Le Gouvernement polonais, en effet, concluait a
Virrecevabilité de cette Requête, tant que le Tribunal arbitral
mixte germano-polonais n’aurait pas rendu son jugement dans
le litige relatif à la même usine de Chorzéw, que l’Oberschlesische
avait, dès le 10 novembre 1922, porté devant cette juridiction. Il
faisait valoir, d’un autre côté, que, puisqu'il était question d’une
prétendue suppression de droits acquis, le Tribunal arbitral
haut-silésien pouvait être compétent en vertu de l’article 5 de la
‘Convention. |

Quelques-uns des motifs pour lesquels la Cour, dans son Arrét
n° 6, rejeta ce moyen d’irrecevabilité — celui par exemple qui a trait
à la diversité des plaideurs — pourraient recevoir quelque applica-
tion, même dans la présente instance. Il convient, cependant,
d'observer que la situation n’est pas la même, surtout en considé-
27 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

ration du fait que la Requête allemande du 15 mai 1925 ne
demandait à la Cour qu’un jugement déclaratoire entre États, tel
que la Cour seule pouvait le rendre, alors que la présente Requête
vise à obtenir une indemnité, qui n’est pas nécessairement différente
de celle que les sociétés, en faveur desquelles elle est demandée,
pourraient obtenir d’une autre juridiction compétente, si elle
existait. C’est pourquoi la Cour ne se contentera pas de renvoyer
à son Arrêt n° 6 et examinera à nouveau la question par rapport aux
conditions spéciales dans lesquelles elle se présente actuellement.

Avant de procéder à cet examen, la Cour croit devoir rappeler .

ce qui suit. Dans son Arrêt n° 7, elle a retenu que, l’expropriation
admise par le titre III de la Convention de Genève étant une
dérogation aux règles généralement appliquées en ce qui concerne
le traitement des étrangers ainsi qu’au principe du respect des
droits acquis, et cette dérogation ayant elle-même un caractère
strictement exceptionnel, toute autre atteinte aux biens, droits et
intérêts des ressortissants allemands visés par le titre III, qui ne
serait pas justifiée par un titre spécial primant la Convention, et qui
dépasserait les limites du droit international commun, est incom-
patible avec le régime établi par la Convention. La mainmise sur
les biens, droits et intéréts appartenant aux Oberschlesische et
Bayerische constituait précisément une telle atteinte. C’est dans ce
sens que les mesures prises par le Gouvernement polonais à l’égard
desdites Sociétés sont, de l’avis de la Cour, contraires au titre ITI
de la Convention de Genève, et cela bien qu’elles ne rentrent pas, à
proprement parler, dans le cadre des expropriations ou liquidations
réglées par ce titre. Il s’agit donc de mesures spéciales ; et ce n’est
que par rapport à ces mesures ainsi qualifiées et au régime haut-
silésien que doit être examinée la question de savoir si les Sociétés
dépossédées pourraient s'adresser, soit au Tribunal arbitral haut-
silésien, soit au Tribunal arbitral mixte germano-polonais, pour la
réparation du dommage souffert.

La compétence du Tribunal arbitral haut-silésien est soutenue
par le Gouvernement polonais sur la base de l’article 5 de la
Convention de Genève. Cet article, qui est le dernier du titre IT
de la Convention, est ainsi conçu :

5
28 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

« La question de savoir si et dans quelle mesure une indemnité
pour la suppression ou la diminution de droits acquis doit
être payée par l’État, sera directement tranchée par le Tribunal
arbitral sur plainte de l’ayant droit. » |

De l’avis de la Cour, cette thèse ne saurait être acceptée. Quels
que soient, par ailleurs, le contenu et les limites de la juridiction
attribuée au Tribunal haut-silésien par ledit article, toujours.
est-il que cette juridiction se réfère à la matière réglée dans le
titre II de la Convention, qui traite de la protection des droits.
acquis. Or, la Cour a statué, dans son Arrêt n° 7, que la dépossession
des Oberschlesische et Bayerische constituait une violation du
titre III ; et cela même s’il est vrai que toute violation de ce titre,
qui constitue une exception au principe général du respect des
droits acquis, est en même temps nécessairement une violation du
titre IT également. Il s'ensuit que les juridictions compétentes ne
peuvent être que celles que prévoit le titre III. Cela résulte aussi
du fait que le Tribunal arbitral haut-silésien, conformément à
l'article 5, ne peut allouer que des indemnités pécuniaires ; or, il est
constant que le titre IIT de la Convention vise surtout le maintien
du statu quo en Haute-Silésie polonaise et, partant, que la restitutio
in pristinum, chaque fois que cela est possible, est la conséquence
naturelle de toute violation ou inobservation des dispositions y
contenues. |

La compétence du Tribunal arbitral mixte germano-polonais.
résultant du Traité de paix de Versailles est expressément réservée
par l’article 23, alinéa 2.

Pour comprendre cette disposition, il convient de rappeler que le
titre III de la Convention de Genève n’a pas supprimé, tout en le
restreignant à plusieurs points de vue, le régime de liquidation
institué par le Traité de Versailles, et que certaines dispositions de ce
Traité relatives audit régime ont été expressément déclarées appli- _
cables en Haute-Silésie polonaise. C’est ainsi que les articles 7 et 8
de la Convention de Genéve renvoient aux articles 92 et 297 dudit
Traité.
29 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

Ces articles prévoient, entre autres, la faculté, pour les particuliers,
de s'adresser au Tribunal arbitral mixte. Cette faculté est reconnue
à l’ayant droit, au cas où les conditions de la vente ou des mesures
- prises par le gouvernement liquidateur en dehors de sa législation
générale auraient été injustement préjudiciables aux prix; le
Tribunal peut alors accorder à l’ayant droit une indemnité équitable,
qui devra être payée par le gouvernement liquidateur.

Comme la Convention de Genève voulait assurer aux ressortissants
allemands en Haute-Silésie polonaise un traitement plus favorable
que celui qui résulte du Traité de Versailles, il ne pouvait être
question de supprimer ou de diminuer les garanties que ledit Traité
accorde aux personnes soumises à la liquidation. D’autre part,
la juridiction attribuée à la Cour par l’article 23, alinéa premier,
et qui n’a pas d’équivalent dans le régime de liquidation du Traité
de Versailles, aurait pu laisser quelque doute sur le point de savoir
si les voies de recours ouvertes aux ayants droit en vertu dudit
Traité seraient néanmoins admissibles. Des cas du genre de ceux
que prévoient les dispositions de ce Traité relatives au régime de
liquidation sont certainement possibles même dans les expropria-
tions ou liquidations admises par la Convention de Genève. Il était
. donc naturel de sauvegarder, par une disposition expresse, le droit
qu'ont les particuliers de s'adresser, dans ces cas, au Tribunal
arbitral mixte : c’est ce qu’a fait l’alinéa 2 de l’article 23.

La Cour n'a pas manqué de porter aussi son attention sur
Varticle 22 de la Convention de Genève, pour autant qu’il prévoit
la compétence du Tribunal arbitral mixte germano-polonais. I] est
clair, cependant, que cet article vise également des expropriations
régulières faites dans ie cadre des articles précédents. Cela résulte
notamment du fait que l'hypothèse y envisagée est celle d’une
demande en dommages et intérêts plus étendue que l’indemnité
fixée ; il s’agit donc d’un cas d’expropriation proprement dite,
et la compétence reconnue au Tribunal arbitral mixte ne se distingue
pas de celle qui lui est attribuée par les articles 02 et 297 du Traité
de Versailles.

S’il en est ainsi, il ne semble guère douteux que, ni cette disposi-
. tion ni l’article 23, alinéa 2, ne visent expressément des faits du
genre de ceux pour lesquels le Gouvernement allemand demande
une indemnité en faveur des sociétés dépossédées. Ainsi qu’il a été
dit ci-dessus, il s’agit de mesures spéciales qui dépassent le jeu nor-
30 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

mal des articles 6 à 22 de la Convention de Genève, alors que la
compétence réservée par l’article 23, alinéa 2, suppose l'application
de ces articles. La réparation est en l’espèce la conséquence, non pas
de l'application des articles 6 à 22, mais d’actes qui sont contraires
aux dispositions de ces articles.

Il n’a pas échappé à la Cour que la Oberschlesische a entre autres
appuyé son recours au Tribunal arbitral mixte germano-polonais
sur l’article 305 du Traité de Versailles. Cela ne saurait cependant
modifier la conclusion à laquelle la Cour vient d’arriver. L’arti-
cle 305, auquel, d’ailleurs, nil’agent ni le Conseil du Gouvernement
polonais n’ont fait aucune allusion, vise à assurer la, possibilité,
pour les intéressés, de recourir au Tribunal arbitral mixte méme
si les mesures contraires aux dispositions du Traité de Versailles
ont pris corps dans un jugement. Quelle que soit par ailleurs l’inter-
prétation que les tribunaux arbitraux mixtes ont pu ou pourront
donner à cet article, et à laquelle la Cour ne saurait d’aucune manière
porter atteinte, la Cour, amenée à délimiter sa propre compétence
par rapport à celle d’une autre juridiction, ne peut faire fléchir la
sienne que vis-à-vis d’un texte qui, de son propre avis, soit suffi-
samment précis pour exclure la possibilité d’un conflit négatif de
compétences entraînant le danger d’un déni de justice. La Cour
n’est pas d’avis qu’en ce qui concerne l’applicabilité de l’article 305
à la situation de la Oberschlesische, toute possibilité de doute soit
exclue ; elle fait cependant observer qu’elle n’est pas appelée à
trancher ce point. En outre, il y a lieu de noter que le Gouvernement
polonais avait soulevé, au regard de l'instance introduite devant le
Tribunal arbitral mixte germano-polonais par la Oberschlesische,
le 10 novembre 1922, une exception d’incompétence fondée, entre
autres, sur l'opinion suivant laquelle ledit article 305 ne serait
pas applicable en l'espèce.

Au surplus, il y a un autre motif que la Cour croit devoir invoquer
pour démontrer que la compétence du Tribunal arbitral mixte ne
peut être opposée en l’espèce à la juridiction à elle conférée par
l’article 23 de la Convention de Genève.

Un examen approfondi des dispositions du titre IIT de la Conven-
tion de Genève démontre — ainsi que la Cour a déjà eu l’occasion
de le dire dans son Arrêt n° 7 — qu’un des principes fondamentaux
31 ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

sur lesquels se base ce titre en matiére de procédure exige qu’aucune
dépossession ne soit faite sans notification préalable au propriétaire
réel ou apparent, lui ouvrant la possibilité de se faire entendre
devant Vinstance compétente. Il est constant — étant données
la promulgation par le Gouvernement polonais des lois des 14 juillet
1920 et 16 juin 1922, ainsi que l’application faite de ces lois — qu’en
l'espèce pareille procédure n’a pas été suivie, la dépossession des
Sociétés intéressées ayant été effectuée, selon le Gouvernement
polonais, en dehors du cadre de la Convention de Genève. Par consé-
quent, le Gouvernement polonais ne saurait, dans le cas d'espèce,
exiger des intéressés qu'ils attendent le redressement du tort subi
par eux des tribunaux qui auraient éventuellement été accessibles
si la Convention avait été appliquée. Car, désormais, les intéressés
pourraient tout au plus obtenir de ces tribunaux la réparation du
tort, tandis que, si cette procédure avait été suivie, le tort ne serait
peut-être jamais né. |

.De ce qui vient d’être dit, il s'ensuit qu’une fois la dépossession
accomplie sans examen préalable du droit de propriété, la possibilité
d’entreprendre pareil examen afin de justifier, après coup, cette
dépossession, ne saurait effacer une violation qui a déjà eu lieu de
la Convention de Genève, ni affecter la compétence de la Cour.

C’est, du reste, un principe généralement reconnu par la juris-
prudence arbitrale internationale, aussi bien que par les juridictions.
nationales, qu’une Partie ne saurait opposer à l’autre le fait de ne
pas avoir rempli une obligation ou de ne pas s'être servi d’un
moyen de recours, si la première, par un acte contraire au droit,
a empêché la seconde de remplir l’ obligation en question, ou d’avoir
recours à la juridiction qui lui aurait été ouverte.

Si, à l'encontre de ce que la Cour vient maintenant d’exposer,
il était allégué que les mesures prises par le Gouvernement polonais
à l’égard des Oberschlesische et Bayerische ne constituaient pas
une expropriation au sens du titre III de la Convention de Genève,
la Cour devrait répéter ce qu’elle a déjà eu l’occasion de dire non
seulement dans son Arrêt n° 7, mais également dans le présent arrêt,
savoir que, si l’expropriation moyennant indemnité est prohibée
par ledit titre, à plus forte raison en est-il ainsi d’une prise de pos-
session sans. compensation aux intéressés.
32 ARRÊT N° 8. — USINE DE CHORZOW (COMPETENCE)

‘TL a été allégué à plusieurs reprises, dans la présente procédure,
que la Cour devrait dans le doute décliner sa compétence. Il est vrai
que la juridiction de la Cour est toujours une juridiction limitée,
n’existant que dans la mesure où les États l’ont admise ; par consé-
quent, la Cour ne l’affirmera en cas de contestation — ou lorsqu'elle
doit l’examiner d'office — qu’à la condition que la force des raisons
militant en faveur de la compétence soit prépondérante. Le fait
que des arguments sérieux peuvent être invoqués pour, soutenir
la thèse que la compétence n'existe pas, ne saurait déjà créer un
doute qui serait de nature à faire échec à la compétence. C’est tou-
jours l’existence d’une volonté des Parties de conférer juridiction
à la Cour, qui fait l’objet de l’examen de la question de savoir
s’il y a compétence ou non. Le doute destructif de la compétence
n'entre pas en ligne de compte lorsque cette volonté — comme dans
le cas actuel — peut être établie d’une manière qui satisfait la
conviction de la Cour.

*
* *

Il ressort des considérations qui précèdent que la Cour affirme sa
compétence et retient l'affaire pour statuer au fond, en ce qui
concerne le premier point des conclusions du Mémoire du 2 mars
1927, voire en ce qui concerne la question de savoir si, « en raison
de son attitude, vis-à-vis des Oberschlesische et Bayerische, consta-
tée par la Cour comme n'étant pas conforme aux dispositions des
articles 6 et suivants de la Convention de Genève, le Gouvernement
polonais est tenu à la réparation du préjudice subi de ce chef par
lesdites Sociétés à partir du 3 juillet 1922 jusqu’à la date de l’arrêt
démandé ».

Les autres conclusions (2 à 4) dudit Mémoire visent le montant
des indemnités à payer par la Pologne, une défense d'exportation
frappant certains produits, et, enfin, le mode de paiement. Le
droit, pour la Cour, de s'occuper de ces points et d’accorder ou de
refuser au Gouvernement allemand ce qu'il demande, découle de sa
compétence pour connaître de la demande en réparation.

Tout en contestant la compétence de la Cour de connaître des
demandes en réparation pour violation des articles 6 à 22
de la Convention de Genève, la Pologne, dans son Contre-
Mémoire préliminaire, a formulé, à titre de thèse subsidiaire, des
33: ARRÊT N° 8, — USINE DE CHORZOW (COMPETENCE)

objections, notamment au sujet de la conclusion allemande visant
une défense d'exportation, et de l’autre conclusion tendant à écarter
pour la Pologne la possibilité de compenser le montant éventuelle-
ment dû pour des réparations, avec une créance qu’elle détiendrait
contre l'Allemagne en vertu de la décision du Conseil de la Société
des Nations du 9 décembre 1924. La Cour n’a pas à se prononcer
sur ces points dans le présent stade de la procédure; ils
appartiennent au fond de l'affaire.

L’examen de la question de savoir quelles formes de réparation
sont admissibles en l’espéce et quelles modalités de paiement sont
indiquées, présuppose que la Cour auraït constaté l'existence de
l'obligation de réparer ainsi que l’existence, la nature et l'étendue
du dommage résultant d’une attitude contraire aux articles 6 à 22.

En ce qui concerne la conclusion n° 4 d) du Mémoire allemand,
la question de savoir si la Pologne pourrait, le cas échéant, faire
valoir une demande en vue de compenser sa dette à l’égard de
l'Allemagne par une créance quelconque, demeure, partant, entiè-
rement réservée.

PAR CES MOTIFS,
La Cour, jugeant contradictoirement,

décide par dix voix contre trois :

1) de rejeter l’exception préliminaire, soulevée par le Gouver-
nement de Pologne et tendant à contester la compétence de la
Cour pour connaître de l’instance introduite par le Gouvernement
d'Allemagne le 8 février 1927, et de retenir cette dernière pour
statuer au fond;

2) de charger le Président de fixer les délais pour le dépôt des

contre-mémoire, réplique et duplique quant au fond.

Le présent arrêt ayant été rédigé en français et. en anglais,
c'est le texte français qui fait foi.
34 ARRÊT N° 8. — USINE DE CHORZOW (COMPÉTENCE)

Fait au Palais de la Paix, à La Haye, le vingt-six juillet mil
neuf cent vingt-sept, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
agents des Gouvernements des Puissances requérante et défen-
deresse respectivement.
Le Président :
(Signé) Max Huser.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

M. Ehrlich, Juge national polonais, se prévalant du droit que lui
confère l’article 57 du Statut, a joint au présent arrêt l'exposé
suivant de son opinion individuelle.

(Paraphé) M. H.

(Paraphé) À. H.
